Title: To George Washington from John Brown Cutting, 1 May 1790
From: Cutting, John Brown
To: Washington, George



Sir
London 1 May 1790

I take the liberty to inclose you an english newspaper wherein is inserted the copy of a treaty between the king of Prussia and the sublime Porte. This copy I am informed by a foreigner of veracity who perused the original at the house of the imperial minister, is a genuine translation. The terms of it are such that a war between the respective parties to it in conjunction with the kings of Sweden and Poland against the austrian and russian empires it is believed here must immediately and inevitably ensue.
Wishing You to possess the earliest intelligence of an ⟨illegible⟩ that menaces the peace of Europe I make no other apology for fulfilling ⟨illegible⟩ish than assuring you that it originated in a belief that such a communication might be useful to the United States and wou’d not be deemed improper or obtrusive, in Your respectful and most obedt sert

John Brown Cutting

